Case 3:14-cr-00073-MMH-JRK Document 506 Filed 03/13/19 Page 1 of 3 PageID 12610



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

 UNITED STATES OF AMERICA

 v.
                                                        Case No. 3:14-cr-73-J-34JRK
 JUAN LUIS HERNANDEZ RILL
                    /

              UNITED STATES= NOTICE OF RELIANCE ON
          AUTHORITY IN SUPPORT OF MOTION FOR DETENTION

       The United States of America, via the undersigned, files this Notice of

 Reliance on Authority to inform the Court and opposing counsel of certain legal

 authority the United States intends to rely upon during the detention hearing of

 defendant Juan Luis Hernandez Rill on Friday, March 15, 2019 at 1:30 pm.

       This case presents the rare scenario of an extradited defendant seeking pre-trial

 release. The undersigned’s research indicates that the proper procedure for

 detention analysis in this wire fraud case is pursuant to 18 U.S.C. § 3142(f)(2)(A),

 specifically whether defendant Hernandez Rill presents a serious risk of flight. The

 government bears the burden to illustrate that by a preponderance of the evidence.

 The United States is not seeking detention on dangerousness grounds.

       The government’s view is that the proper procedure for undertaking this

 analysis in a wire fraud case is set forth in United States v. Giordano, 370 F.Supp.2d

 1256 (S.D. Fla. 2005). While that case did not involve an extradited defendant, it


                                             1
Case 3:14-cr-00073-MMH-JRK Document 506 Filed 03/13/19 Page 2 of 3 PageID 12611



 nevertheless sets forth the proper procedure for detention analysis in a fraud case.

       The undersigned will make argument at the hearing on March 15, 2019

 pursuant to the factors set forth in 18 U.S.C. § 3142(g). While the United States

 understands that the detention analysis is a fact specific one unique to each case, the

 undersigned will rely on two cases where the detention analysis involved an

 extradited defendant. See United States v. Epstein, 155 F.Supp.2d 323 (E.D.Pa.

 2001)(reversing Magistrate Judge’s denial of detention and finding that a $1,000,000

 bond and electronic monitoring insufficient security based on defendant’s alien status

 and lack of ties to the United States); United States v. Ishraiteh, 59 F.Supp.2d 160

 (D.Mass. 1999) (detention appropriate for alien defendant charged with mail and

 wire fraud who had extensive family and employment ties with foreign entities and

 no ties to the United States or district where the charges are pending).



                                                 MARIA CHAPA LOPEZ
                                                 United States Attorney


                                          By:    s/ Tysen Duva
                                                 Tysen Duva
                                                 Assistant United States Attorney
                                                 Florida Bar No. 0603511
                                                 300 North Hogan Street, Suite 700
                                                 Jacksonville, Florida 32202-4270
                                                 Telephone: (904) 301-6300
                                                 Facsimile: (904) 301-6310
                                                 E-mail: Tysen.Duva@usdoj.gov


                                             2
Case 3:14-cr-00073-MMH-JRK Document 506 Filed 03/13/19 Page 3 of 3 PageID 12612



                             CERTIFICATE OF SERVICE

        I hereby certify that on March 13, 2019, I electronically filed the foregoing

 with the Clerk of the Court by using the CM/ECF system which will send a notice of

 electronic filing to the following:

        Jeff Quisenberry, Esquire (Counsel for Juan Luis Hernandez Rill)

        Francisco Fernandez, Esquire (Counsel for Juan Luis Hernandez Rill)



                                                s/ Tysen Duva
                                                Tysen Duva
                                                Assistant United States Attorney




                                            3
